DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 10/22/21 are acknowledged. Claims 2-10, 13, 15, 18, 21, 23-25, 28, 30, 34, and 39-44 are cancelled. New claims 45-47 are added. Claims 1, 11-12, 14, 19, 27, and 38 are amended. Claims 1, 11-12, 14, 16-17, 19-20, 22, 26-27, 29, 31-33, 35-38, and 45-47 are pending. Claims 29, 31-33 and 35-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/21.
Claims 1, 11-12, 14, 16-17, 19-20, 22, 26-27, and 45-47 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to the use of numerous trademarks is withdrawn in light of applicant’s amendments thereto. 

The objection to claims 19, 20, 22, and 27 because of the following informalities:  the claims contain acronyms and/or abbreviations that should be spelled out upon first occurrence, or depend from the claims which contain the acronyms and/or abbreviations is withdrawn in light of applicant’s amendments thereto. 

New Objections
Specification
The disclosure is objected to because of the following informalities: the specification amendment filed 10/22/21 referred to the wrong page for the amendments listed on page 84, lines 8-19. The amendments should instead refer to page 83, lines 8-19.  Appropriate correction is required.



Claim Objections
Claim 11 is objected to because of the following informalities:  the phrase “comprising glutamine-containing tag inserted in the antibody or replaces one of more endogenous amino acids in the antibody” does not demonstrate proper grammar. Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the phrase “substituting an arginine” does not demonstrate proper grammar. The phrase should be amended to read “substituted for an arginine.” Appropriate correction is required.

Claim Rejections Withdrawn
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 11-12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. The rejection of claim 27 is withdrawn in light of applicant’s amendments thereto. The rejection of claims 7 and 10 is rendered moot by cancellation of the claims.
Claim 11 recites “replacing” one or more endogenous amino acids. The language could require that the glutamine tag is replacing the amino acids, or that some other mutation is being performed to replace the amino acid. 
Claims 12 recites specific amino acid residue numbers. However, the parent amino acid sequence is not given, therefore it is impossible to determine whether any given residue is mutated, or 
Claim 14 recites “EU index of Kabat”.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific document “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)".  See MPEP2173.05(s).”

Applicant’s Arguments
Applicant argues:
1.  The term “replacing” is well known in the art, and would be clear from the specification which states “replacing one or more endogenous amino acids in the antibody.” 
2. The term “EU index of Kabat” is not indefinite because it is a numbering convention for amino acids of antibodies that is well known in the art.” 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The issue is not with the ability to mutate amino acids or insert a tag. The language of the claim does not clearly link the term “glutamine tag” to the requirement for “replace[ment]” of the amino acids. The language could read “comprises (1) a glutamine-containing tag inserted in the antibody or (2) replacement by mutation of one or more amino acids in the antibody” or “comprises (1) a glutamine-containing tag inserted in the antibody or (2) a glutamine tag that replaces one or more amino acids in the antibody.” The rejection can be overcome by amending the language to more clearly indicate with what the amino acids will be replaced (e.g. a glutamine tag). 
2. The claim is not rejected for designating a numbering scheme for the antibody. The EU numbering system is established in the art. However, the claim is reciting a specific reference, and incorporating that material as a limitation of the claim. This is the reason for the rejection. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific document “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)".  See MPEP2173.05(s).” It is recommended to remove the limitation that incorporates a reference, for example by amending the claim to read 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, SEQ ID NO:25 is referred to as a “heavy chain” while in claim 46, the same term is referred to as a “heavy chain variable region.” The specification in Table 2 refers to SEQ ID NO:25 as a “heavy chain”. Therefore it is unclear what segment of the antibody comprises SEQ ID NO:25. 
In claim 14, the claim references “at position 222 (K222R) of SEQ ID NO:25. However, position 222 of SEQ ID NO:25 is not a lysine or arginine. Therefore the scope of the claim is indefinite. 

Conclusion
Claims 1, 16-17, 19-20, 22, 26-27, 45, and 47 are allowed. 
Claims 11-12, 14, and 46 are not allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/2/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645